DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and new claims 25-26, in the reply filed on 3/11/21 is acknowledged.
Claim Objections
Applicant is advised that should claim 8 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claims 3 and 26 claims a “D50 particle size of 0-50 micrometers”. It is unclear how a D50 particle size can be 0 micrometers. 

Claims 7 and 26 claim the “Canadian Standard of Freeness measurement is 0-100 and the surface area is 0-200 m2/g”. 
It is unclear how the Canadian Standard of Freeness can be 0 and the surface area can be 0 m2/g.

Claim 26 recites the limitation "the sorbent organic material".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Halbfoster et al (4238334).

Halbfoster, abstract, teaches filter bed comprises a mixture of treated filter aid material and an active particulate material having opposite surface charges in aqueous suspension.
Halbfoster, col. 2, teaches suitable fibrous filter aid materials which may be used include cellulose fibers, polyacrylonitrile fibers, Teflon fibers, nylon fibers, rayon fibers, polypropylene fibers, and polyvinyl chloride fibers. 
Halbfoster, col. 3, teaches a wide variety of chemical compounds may be employed in order to produce a reversed surface charge on the fibrous filter aid material.
When the filter aid material normally has an electro negatively charged surface, a cationic electrolyte-type compound is employed, preferably a cationic organic polyelectrolyte.
In general, at least about 5% of the chemical compound, based upon the weight of the dry filter aid particles, is required.
Halbfoster, col. 4, teaches examples of an active particulate material include activated carbon, adsorptive clays such as bentonite; molecular sieves such as zeolite; zirconium oxides; zirconium phosphate; iron sulfide; and diatomaceous earth.
Halbfoster, col. 5, teaches the fibrous filter aid material may generally form as much as 95% or as little as 5% of the filter bed, on a dry weight basis. 
Halbfoster teaches a mixture comprising:
5-95 parts cellulose fiber filter aid

5-95 parts active particulate material 
The active particulate material present in the amount of 4.77 wt%-95.76 wt% as taught by Halbfoster reads on a sorbent material as claimed in claim 1. 
The cellulose fiber filter aid present in the amount of 4.77 wt%-95.76 wt% as taught by Halbfoster reads on a fiber as claimed in claim 1. 
The polyelectrolyte present in the amount of .249 wt%- 4.53 wt% as taught by Halbfoster reads on the electrolyte as claimed in claim 1. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claim 2, Halbfoster, col. 4, teaches examples of an active particulate material include activated carbon, adsorptive clays such as bentonite; molecular sieves such as zeolite; zirconium oxides; zirconium phosphate; iron sulfide; and diatomaceous earth.
Zirconium oxides, zirconium phosphate or iron sulfide as taught by Halbfoster reads on an inorganic sorbent material as claimed in claim 2. 
Activated carbon as taught by Halbfoster reads on an adsorption media as claimed in claim 2. 



Regarding claim 6, although claim 6 limits the sorbent material of claim 2 to an ion exchange resin, the sorbent is still interpreted as the sorbent material is inorganic, an adsorption or ion exchange media, OR a metal-organic framework. Claim 6 does not positively require the sorbent to be an ion exchange resin.
Therefore, claim 6 is not further limiting the sorbent of claim 1 that is met by an inorganic sorbent material as set forth in the rejection of claim 2. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Halbfoster et al (4238334) as applied to claim 3 and further in view of Mitchell et al (20090218292). 
Although Halbfoster teaches activated carbon as a sorbent material having a particle size ranging from 1-300 microns, Halbfoster does not teach a pore volume of the activated carbon. 
Mitchell teaches a method of treating water. 

Mitchell, paragraph 70 of the PGPUB, teaches the size of the filter particles may be between about 1 micron and about 500 microns. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a total pore volume of 0.4 mL/g and less than about 3 mL/g as taught by Mitchell of the activated carbon as taught by Halbfoster to remove bacteria and viruses from the water at a level of Filter Bacteria Log Removal of greater than about 2 logs and a Filter Viruses Log Removal of greater than about 1 log. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Halbfoster et al (4238334) as applied to claim 3 and further in view of Mitchell et al (20090218292). 
Although Halbfoster teaches activated carbon as a sorbent material having a particle size ranging from 1-300 microns, Halbfoster does not teach a surface area of the activated carbon. 
Mitchell teaches a method of treating water.

Mitchell, paragraph 70 of the PGPUB, teaches the size of the filter particles may be between about 1 micron and about 500 microns. 
Mitchell, paragraph 79 of the PGPUB, teaches the BET specific surface area of the filter particles may be between about 1,000 m/g and about 2,000 m/g.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a BET specific surface area between about 1,000 m/g and about 2,000 m/g as taught by Mitchell of the activated carbon as taught by Halbfoster to remove bacteria and viruses from the water at a level of Filter Bacteria Log Removal of greater than about 2 logs and a Filter Viruses Log Removal of greater than about 1 log. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Halbfoster et al (4238334) as applied to claim 1 and further in view of Koslow (6835311) and Lotz (DE000019628324, English translation). 
Halbfoster, col. 2, teaches in the case of cellulose, it is preferred that the fibers have a length of about 20 to 1000 microns. 

Koslow teaches microporous filter media. 
Koslow, abstract, teaches a microbiological interception enhanced filter medium is most preferably comprised of fibrillated cellulose fibers, in particular, lyocell fibers.  A filter medium provides greater than about 4 log viral interception. 
Koslow, col. 6, teaches the microbiological interception enhanced filter medium includes a microporous structure that may include a plurality of nanofibers.
When produced by a wet laid process from nanofibers such as cellulose or polymer fibers, such fibers should also have a Canadian Standard Freeness of less than or equal to about 100, and most preferably less than or equal to about 45. Preferably, a significant portion of the fibers should have a diameter less than or equal to about 1000 nanometers, more preferably less than or equal to about 400 nanometers, and fibers less than or equal to about 250 nanometers in diameter are most preferred. It is preferable to chop the fibers to a length of about 1 millimeter to about 8 millimeters. Fibrillated fibers are most preferred due to their exceptionally fine dimensions and potentially low cost.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use fibrillated cellulose fibers having a Canadian Standard Freeness of less than or equal to about 100 and having a diameter less than or equal to about 1000 nanometers as taught Koslow as the cellulose fibers as taught by Halbfoster to obtain a filter medium that provides greater than about 4 log viral interception. 

Lotz teaches fibrils made of cellulose. 
Lotz teaches cellulose fibrils with a length between 1 μm and 2 mm, with a diameter between 0.005 μm and 10 μm. 
By breaking down the fibers into fibrils, a total surface area of ​​more than 0.29 m² per g of cellulose product is achieved, in particular in the range of an aspect ratio greater than 200 for fibrils approx.
The slimmer the fibrils, the larger the specific surface area, i.e. the surface area per unit of weight (surface area is defined as the sum of all surface areas of the fibrils). This probably explains the extraordinary binding capacity of the fibrils.
 Either better cleaning results are achieved when using fibrils as filter aids, or the same cleaning result is achieved by using less filter aids. Fibrils and also mixtures of fibers and fibrils are particularly suitable for filtering solid, liquid and gaseous substances and for filtering aerosols. The cellulose fibrils offer the particular advantage that they have a particularly high binding capacity. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a specific surface area of 0.29 m² per g as taught by Lotz of the fibrillated cellulose fibers as taught by the references above as these fibrils are particularly suitable for filtering liquid substances and further offer the particular advantage that they have a particularly high binding capacity. 

8 is rejected under 35 U.S.C. 103 as being unpatentable over Halbfoster et al (4238334) as applied to claim 1 and further in view of Halbfoster (4190532) and in view of Choo (20140021139). 
Although Halbfoster teaches the active particulate material can be activated carbon, this reference does not teach the material to be a combination of activated carbon, an ion exchange resin and an inorganic sorbent media. 
Halbfoster (‘532) teaches a charged filter aid material and ion exchange bed. 
Halbfoster (‘532), abstract, teaches a method for preparing an improved filter material, together with the improved material prepared thereby and an improved method for removing impurities from a liquid. The filter material comprises a mixture of ion exchange resin particles and treated filter aid material.
Halbfoster (‘532), col. 2, teaches the method of the present invention produces significantly improved removal of iron oxides and other suspended and colloidal impurities, and at the same time reduces the cost of the precoat material when compared to the use of mixed ion exchange resin particles.
Halbfoster (‘532), col. 5, teaches generally, the amount of filter aid material may be varied within the range of 20-80%, based upon the total weight of the anion and cation exchange resins present.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include ion exchange resin as taught by Halbfoster (‘532) into the activated carbon active particulate material as taught by Halbfoster wherein the amount of 
Although the references teach the active particulate material comprising activated carbon and ion exchange resins, these references do not teach an inorganic sorbent media.
Choo teaches an organic-inorganic hybrid sorbent. 
Choo, abstract, teaches a method of manufacturing an organic-inorganic composite hybrid adsorbent by impregnating activated carbon nanopores with an oxide and a water treatment method using the same, and particularly, to an adsorbent including a porous adsorbent and ferrihydrite, goethite, hematite or magnetite incorporated into the porous adsorbent. 
Choo, paragraph 13 of the PGPUB, teaches a method of manufacturing an organic-inorganic composite hybrid adsorbent by impregnating activated carbon nanopores with ferrihydrite, goethite, hematite or magnetite and a water treatment method using the same, wherein the resulting adsorbent having impregnated iron oxide is capable of effectively removing natural organic matter having high molecular weight as well as trace pollutants having low molecular weight.
Choo, paragraph 18 of the PGPUB, teaches although the porous adsorbent alone may remove BPA and organic materials, the case where ferrihydrite, goethite, hematite or magnetite is adsorbed according to the present invention may result in an increase of 50 times or more in terms of the removal rate as compared to when the porous adsorbent is used alone.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate to impregnating iron oxide into the pores in an amount of 0.4–0.6 g. of iron per 1 g as taught by Choo of the activated carbon as taught the references above as this is capable of effectively removing natural organic matter having high molecular weight as well as trace pollutants having low molecular weight. 
Iron oxide as taught by Choo reads on an inorganic sorbent media as claimed in claim 8. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Halbfoster et al (4238334) in view of Halbfoster (4190532) and in view of Choo (20140021139). 
Halbfoster teaches purification of liquids with treated filter aid material and active particulate material. 
Halbfoster, abstract, teaches filter bed comprises a mixture of treated filter aid material and an active particulate material having opposite surface charges in aqueous suspension.
Halbfoster, col. 2, teaches suitable fibrous filter aid materials which may be used include cellulose fibers, polyacrylonitrile fibers, Teflon fibers, nylon fibers, rayon fibers, polypropylene fibers, and polyvinyl chloride fibers. 

When the filter aid material normally has an electro negatively charged surface, a cationic electrolyte-type compound is employed, preferably a cationic organic polyelectrolyte.
In general, at least about 5% of the chemical compound, based upon the weight of the dry filter aid particles, is required.
Halbfoster, col. 4, teaches examples of an active particulate material include activated carbon, adsorptive clays such as bentonite; molecular sieves such as zeolite; zirconium oxides; zirconium phosphate; iron sulfide; and diatomaceous earth.
Halbfoster, col. 5, teaches the fibrous filter aid material may generally form as much as 95% or as little as 5% of the filter bed, on a dry weight basis. 
Halbfoster teaches a mixture comprising:
5-95 parts cellulose fiber filter aid
.25-4.75 parts polyelectrolyte (5% of the filter aid)
5-95 parts active particulate material 
The active particulate material present in the amount of 4.77 wt%-95.76 wt% as taught by Halbfoster reads on a sorbent material as claimed in claim 1. 
The cellulose fiber filter aid present in the amount of 4.77 wt%-95.76 wt% as taught by Halbfoster reads on a fiber as claimed in claim 1. 
The polyelectrolyte present in the amount of .249 wt%- 4.53 wt% as taught by Halbfoster reads on the electrolyte as claimed in claim 1. 
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Although Halbfoster teaches the active particulate material can be activated carbon, this reference does not teach the material to be a combination of activated carbon, an ion exchange resin and an inorganic sorbent media. 
Halbfoster (‘532) teaches a charged filter aid material and ion exchange bed. 
Halbfoster (‘532), abstract, teaches a method for preparing an improved filter material, together with the improved material prepared thereby and an improved method for removing impurities from a liquid. The filter material comprises a mixture of ion exchange resin particles and treated filter aid material.
Halbfoster (‘532), col. 2, teaches the method of the present invention produces significantly improved removal of iron oxides and other suspended and colloidal impurities, and at the same time reduces the cost of the precoat material when compared to the use of mixed ion exchange resin particles.
Halbfoster (‘532), col. 5, teaches generally, the amount of filter aid material may be varied within the range of 20-80%, based upon the total weight of the anion and cation exchange resins present.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include ion exchange resin as taught by Halbfoster (‘532) into the activated carbon active particulate material as taught by Halbfoster wherein the amount of 
Although the references teach the active particulate material comprising activated carbon and ion exchange resins, these references do not teach an inorganic sorbent media.
Choo teaches an organic-inorganic hybrid sorbent. 
Choo, abstract, teaches a method of manufacturing an organic-inorganic composite hybrid adsorbent by impregnating activated carbon nanopores with an oxide and a water treatment method using the same, and particularly, to an adsorbent including a porous adsorbent and ferrihydrite, goethite, hematite or magnetite incorporated into the porous adsorbent. 
Choo, paragraph 13 of the PGPUB, teaches a method of manufacturing an organic-inorganic composite hybrid adsorbent by impregnating activated carbon nanopores with ferrihydrite, goethite, hematite or magnetite and a water treatment method using the same, wherein the resulting adsorbent having impregnated iron oxide is capable of effectively removing natural organic matter having high molecular weight as well as trace pollutants having low molecular weight.
Choo, paragraph 18 of the PGPUB, teaches although the porous adsorbent alone may remove BPA and organic materials, the case where ferrihydrite, goethite, hematite or magnetite is adsorbed according to the present invention may result in an increase of 50 times or more in terms of the removal rate as compared to when the porous adsorbent is used alone.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate to impregnating iron oxide into the pores in an amount of 0.4–0.6 g. of iron per 1 g as taught by Choo of the activated carbon as taught the references above as this is capable of effectively removing natural organic matter having high molecular weight as well as trace pollutants having low molecular weight. 
Iron oxide as taught by Choo reads on an inorganic sorbent media as claimed in claim 25. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Halbfoster et al (4238334) in view of Halbfoster (4190532) and in view of Choo (20140021139) in view of Mitchell et al (20090218292) in view of Koslow (6835311) and Lotz (DE000019628324, English translation). 
Halbfoster teaches purification of liquids with treated filter aid material and active particulate material. 
Halbfoster, abstract, teaches filter bed comprises a mixture of treated filter aid material and an active particulate material having opposite surface charges in aqueous suspension.
Halbfoster, col. 2, teaches suitable fibrous filter aid materials which may be used include cellulose fibers, polyacrylonitrile fibers, Teflon fibers, nylon fibers, rayon fibers, polypropylene fibers, and polyvinyl chloride fibers. 

When the filter aid material normally has an electro negatively charged surface, a cationic electrolyte-type compound is employed, preferably a cationic organic polyelectrolyte.
In general, at least about 5% of the chemical compound, based upon the weight of the dry filter aid particles, is required.
Halbfoster, col. 4, teaches examples of an active particulate material include activated carbon, adsorptive clays such as bentonite; molecular sieves such as zeolite; zirconium oxides; zirconium phosphate; iron sulfide; and diatomaceous earth.
Zirconium oxides, zirconium phosphate or iron sulfide as taught by Halbfoster reads on an inorganic sorbent material as claimed in claim 26. 
Activated carbon as taught by Halbfoster reads on an adsorption media as claimed in claim 26. 
Halbfoster, col. 5, teaches the particle size of the active particulate material will depend upon the particular material being employed. For example, in the case of activated carbon, it is desirable to have very small particle size in order to maximize the surface area. When it is desired to maximize surface area, particles as small as one micron average particle size may be employed in accordance with the present invention. However, it should be under stood that the present invention is operative with much larger particles, as large as 300 microns average particle diameter.

Halbfoster teaches a mixture comprising:
5-95 parts cellulose fiber filter aid
.25-4.75 parts polyelectrolyte (5% of the filter aid)
5-95 parts active particulate material 
The active particulate material present in the amount of 4.77 wt%-95.76 wt% as taught by Halbfoster reads on a sorbent material as claimed in claim 1. 
The cellulose fiber filter aid present in the amount of 4.77 wt%-95.76 wt% as taught by Halbfoster reads on a fiber as claimed in claim 1. 
The polyelectrolyte present in the amount of .249 wt%- 4.53 wt% as taught by Halbfoster reads on the electrolyte as claimed in claim 1. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Although Halbfoster teaches the active particulate material can be activated carbon, this reference does not teach the material to be a combination of activated carbon, an ion exchange resin and an inorganic sorbent media. 
Halbfoster (‘532) teaches a charged filter aid material and ion exchange bed. 
Halbfoster (‘532), abstract, teaches a method for preparing an improved filter material, together with the improved material prepared thereby and an improved method 
Halbfoster (‘532), col. 2, teaches the method of the present invention produces significantly improved removal of iron oxides and other suspended and colloidal impurities, and at the same time reduces the cost of the precoat material when compared to the use of mixed ion exchange resin particles.
Halbfoster (‘532), col. 5, teaches generally, the amount of filter aid material may be varied within the range of 20-80%, based upon the total weight of the anion and cation exchange resins present.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include ion exchange resin as taught by Halbfoster (‘532) into the activated carbon active particulate material as taught by Halbfoster wherein the amount of activated carbon may be varied within the range of 20-80% to improve the removal of iron oxides and other suspended and colloidal impurities. 
Although the references teach the active particulate material comprising activated carbon and ion exchange resins, these references do not teach an inorganic sorbent media.
Choo teaches an organic-inorganic hybrid sorbent. 
Choo, abstract, teaches a method of manufacturing an organic-inorganic composite hybrid adsorbent by impregnating activated carbon nanopores with an oxide and a water treatment method using the same, and particularly, to an adsorbent 
Choo, paragraph 13 of the PGPUB, teaches a method of manufacturing an organic-inorganic composite hybrid adsorbent by impregnating activated carbon nanopores with ferrihydrite, goethite, hematite or magnetite and a water treatment method using the same, wherein the resulting adsorbent having impregnated iron oxide is capable of effectively removing natural organic matter having high molecular weight as well as trace pollutants having low molecular weight.
Choo, paragraph 18 of the PGPUB, teaches although the porous adsorbent alone may remove BPA and organic materials, the case where ferrihydrite, goethite, hematite or magnetite is adsorbed according to the present invention may result in an increase of 50 times or more in terms of the removal rate as compared to when the porous adsorbent is used alone.
Choo, paragraph 20 of the PGPUB, teaches the adsorbent has 0.4–0.6 g. of iron per 1 g of the porous adsorbent.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate to impregnating iron oxide into the pores in an amount of 0.4–0.6 g. of iron per 1 g as taught by Choo of the activated carbon as taught the references above as this is capable of effectively removing natural organic matter having high molecular weight as well as trace pollutants having low molecular weight. 
Iron oxide as taught by Choo reads on an inorganic sorbent media as claimed in claim 26. 

Mitchell teaches a method of treating water. 
Mitchell, paragraph 7 of the PGPUB, teaches a filter material formed at least in part from a plurality of filter particles consisting of mesoporous activated carbon wherein at least a portion of the plurality of filter particles is at least partially coated with silver or a sliver containing material. A total pore volume of the filter particles is greater than about 0.4 mL/g and less than about 3 mL/g. The filter removes bacteria and viruses from the water at a level of Filter Bacteria Log Removal of greater than about 2 logs and a Filter Viruses Log Removal of greater than about 1 log.
Mitchell, paragraph 70 of the PGPUB, teaches the size of the filter particles may be between about 1 micron and about 500 microns. 
Mitchell, paragraph 79 of the PGPUB, teaches the BET specific surface area of the filter particles may be between about 1,000 m/g and about 2,000 m/g.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a total pore volume of 0.4 mL/g and less than about 3 mL/g and a BET specific surface area between about 1,000 m/g and about 2,000 m/g as taught by Mitchell of the activated carbon as taught by the references above to remove bacteria and viruses from the water at a level of Filter Bacteria Log Removal of greater than about 2 logs and a Filter Viruses Log Removal of greater than about 1 log. 

Koslow teaches microporous filter media. 
Koslow, abstract, teaches a microbiological interception enhanced filter medium is most preferably comprised of fibrillated cellulose fibers, in particular, lyocell fibers.  A filter medium provides greater than about 4 log viral interception. 
Koslow, col. 6, teaches the microbiological interception enhanced filter medium includes a microporous structure that may include a plurality of nanofibers.
When produced by a wet laid process from nanofibers such as cellulose or polymer fibers, such fibers should also have a Canadian Standard Freeness of less than or equal to about 100, and most preferably less than or equal to about 45. Preferably, a significant portion of the fibers should have a diameter less than or equal to about 1000 nanometers, more preferably less than or equal to about 400 nanometers, and fibers less than or equal to about 250 nanometers in diameter are most preferred. It is preferable to chop the fibers to a length of about 1 millimeter to about 8 millimeters. Fibrillated fibers are most preferred due to their exceptionally fine dimensions and potentially low cost.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use fibrillated cellulose fibers having a Canadian Standard Freeness of less than or equal to about 100 and having a diameter less than or equal to about 1000 nanometers as taught Koslow as the cellulose fibers as taught by Halbfoster to obtain a filter medium that provides greater than about 4 log viral interception. 

Lotz teaches fibrils made of cellulose. 
Lotz teaches cellulose fibrils with a length between 1 μm and 2 mm, with a diameter between 0.005 μm and 10 μm. 
By breaking down the fibers into fibrils, a total surface area of ​​more than 0.29 m² per g of cellulose product is achieved, in particular in the range of an aspect ratio greater than 200 for fibrils approx.
The slimmer the fibrils, the larger the specific surface area, i.e. the surface area per unit of weight (surface area is defined as the sum of all surface areas of the fibrils). This probably explains the extraordinary binding capacity of the fibrils.
 Either better cleaning results are achieved when using fibrils as filter aids, or the same cleaning result is achieved by using less filter aids. Fibrils and also mixtures of fibers and fibrils are particularly suitable for filtering solid, liquid and gaseous substances and for filtering aerosols. The cellulose fibrils offer the particular advantage that they have a particularly high binding capacity. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a specific surface area of 0.29 m² per g as taught by Lotz of the fibrillated cellulose fibers as taught by the references above as these fibrils are particularly suitable for filtering liquid substances and further offer the particular advantage that they have a particularly high binding capacity. 

s 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Halbfoster et al (4238334) as applied to claim 1 and further in view of Halbfoster (4190532). 
Halbfoster teaches purification of liquids with treated filter aid material and active particulate material. 
Halbfoster teaches filter bed comprises activated carbon, a polyelectrolyte and cellulose fibers. 
Although Halbfoster teaches the active particulate material can be activated carbon, this reference does not teach the material to be a combination of activated carbon, an ion exchange resin and an inorganic sorbent media. 
Halbfoster (‘532) teaches a charged filter aid material and ion exchange bed. 
Halbfoster (‘532), abstract, teaches a method for preparing an improved filter material, together with the improved material prepared thereby and an improved method for removing impurities from a liquid. The filter material comprises a mixture of ion exchange resin particles and treated filter aid material.
Halbfoster (‘532), col. 2, teaches the method of the present invention produces significantly improved removal of iron oxides and other suspended and colloidal impurities, and at the same time reduces the cost of the precoat material when compared to the use of mixed ion exchange resin particles.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include ion exchange resin as taught by Halbfoster (‘532) into the activated 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to choose the amount of activated carbon, ion exchange resin, cellulose fiber and polyelectrolyte in the filter bed to obtain maximum purification of liquids. 

Regarding claims 10 and 12, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a neutral pH of 7 of the filter bed as taught by the references for ease of handling. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Halbfoster et al (4238334) as applied to claim 1 and further in view of Halbfoster (4190532) and Choo (20140021139).
Halbfoster teaches purification of liquids with treated filter aid material and active particulate material. 
Halbfoster teaches filter bed comprises activated carbon, a polyelectrolyte and cellulose fibers. 
Although Halbfoster teaches the active particulate material can be activated carbon, this reference does not teach the material to be a combination of activated carbon, an ion exchange resin and an inorganic sorbent media. 
Halbfoster (‘532) teaches a charged filter aid material and ion exchange bed. 

Halbfoster (‘532), col. 2, teaches the method of the present invention produces significantly improved removal of iron oxides and other suspended and colloidal impurities, and at the same time reduces the cost of the precoat material when compared to the use of mixed ion exchange resin particles.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include ion exchange resin as taught by Halbfoster (‘532) into the activated carbon active particulate material as taught by Halbfoster to improve the removal of iron oxides and other suspended and colloidal impurities. 
Although the references teach the active particulate material comprising activated carbon and ion exchange resins, these references do not teach an inorganic sorbent media.
Choo teaches an organic-inorganic hybrid sorbent. 
Choo, abstract, teaches a method of manufacturing an organic-inorganic composite hybrid adsorbent by impregnating activated carbon nanopores with an oxide and a water treatment method using the same, and particularly, to an adsorbent including a porous adsorbent and ferrihydrite, goethite, hematite or magnetite incorporated into the porous adsorbent. 

Choo, paragraph 18 of the PGPUB, teaches although the porous adsorbent alone may remove BPA and organic materials, the case where ferrihydrite, goethite, hematite or magnetite is adsorbed according to the present invention may result in an increase of 50 times or more in terms of the removal rate as compared to when the porous adsorbent is used alone.
Choo, paragraph 20 of the PGPUB, teaches the adsorbent has 0.4–0.6 g. of iron per 1 g of the porous adsorbent.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate to impregnating iron oxide into the pores in an amount of 0.4–0.6 g. of iron per 1 g as taught by Choo of the activated carbon as taught the references above as this is capable of effectively removing natural organic matter having high molecular weight as well as trace pollutants having low molecular weight. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to choose the amount of activated carbon, ion exchange resin, cellulose fiber, 

Regarding claim 14, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a neutral pH of 7 of the filter bed as taught by the references for ease of handling. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US4216073 teaches an ion exchange resin containing activated carbon. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        3/17/2021